*194Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Trayone Burton appeals the district court’s order denying his motion for reconsideration of the order denying his request for transcripts at government expense. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Burton, No. 3:07-cr-00773-JFA-1 (D.S.C. Aug. 23, 2010). We deny Burton’s motion for transcripts at Government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.